DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed August 12, 2021.  Claims 18-31 are pending, in which claims 29-31 have been newly added.  Non-elected claims 1-17 without traverse were canceled.  
   
Claim Rejections - 35 USC § 112
Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re-claim 29:  Original specification does not provide the support for the limitations of “implanted p-type dopants and n-type dopants in the sacrificial top source/drain”, as recited in new claim 29.
As shown in Figures 10-12 and paragraphs 48-49 of the instant specification, since the sacrificial fill material 206 (i.e. the sacrificial top source/drain as recited in claim 29) is removed before implanting the n-type dopants (Fig 12, paragraphs 49-50), the claimed sacrificial top source/drain does not include the implanted n-type dopants.

	(Dependent claims are rejected as depending on rejected base claim)

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites a limitation that “wherein the sacrificial top source/drain is removable relative to the top spacer” (underline added).  Since both base claim 29 and claim 30 are drawn to a product claim, the recitation of the limitation of  “…[is] removable relative to…” in the 

(Also noted that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3), and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process)
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 18-28 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Gluschenkov (2018/0277541). 
Re-claim 18, Gluschenkov teaches (at Fig 10,1-11; para 22-78) a vertical field effect transistor comprising: a semiconductor substrate 101 (para 31,30; Fig 10,2); a p-type field effect transistor region (pFET 10; Figs 10,2; para 37,30) disposed on the semiconductor substrate, the p-type field effect transistor region including: a p-type bottom source/drain (para 23,22,25-26 for pFET comprising p-doped source and drain, in which one is as a bottom source/drain); one or more first vertical fins (102, para 32) with one or more metal gates (para 38-43, RMG 108, Fig 10,2); a p-type top source/drain (152/150 in Figs 10,2; para 46-50,54-60); and implanted p-type and/or any combination of p-type and n-type dopants); a shallow trench isolation region (Figs 10,2 for STI 104; para 33) in the semiconductor substrate between the p-type field effect transistor region (pFET 10) and the n-type field effect transistor region (nFET 20); and
an interlayer dielectric (ILD 106; Figs 2-5 para 44) disposed relative to the semiconductor substrate; wherein at least a portion of the interlayer dielectric (ILD 106; Figs 2-5,8 ) disposed within the n-type filed effect transistor region includes implanted p-type dopants and n-type dopants, wherein as shown in Figure 3 and paragraph 54, p-type dopants of B, Al or Ga are implanted into trenches 202 in both pFET and nFET including the ILD 106, wherein the portion of the interlayer dielectric (ILD 106) within and formed over the nFET region is exposed so that the exposed portion of the interlayer dielectric (ILD 106) is also implanted with the p-type dopants of B, Al or Ga, as well; and wherein as shown in Figure 5 and paragraph 56, the n-type dopants are implanted into the nFET while masking the pFET with the block 302, wherein since the portion of the interlayer dielectric (ILD 106) within and formed over the nFET region is exposed, and the exposed portion of the interlayer dielectric (ILD 106) is also implanted with the n-type dopants as well.  Re-claim 19, wherein the portion of the interlayer dielectric within the n-type field effect transistor region includes two different n-type dopants and two different p-type dopants by any combination of the p-type dopants and the n-type dopants (Figs 10,2; where n-type source/drain region 160 includes n-type dopant, para 71,56-59,47,60,65,68-74, where alloyed layer 162’ includes Boron and Sn, or Gallium and P; wherein paragraph 54 and Figure 3 and/or any combination of p-type and n-type dopants).  Re-claim 20, wherein each of the p-type top source/drain and the n-type top source/drain are epitaxially grown (paragraphs 54,51-53; Figs 3-10).   Re-claim 21, wherein the two different p-type dopants of the n-type field effect transistor region includes gallium and boron respectively  (Figs 10,2; where n-type source/drain region 160 includes n-type dopant, para 71,56-59,47,60,65,68-74, where alloyed layer 162’ includes Boron and Sn, or Gallium and P; wherein paragraph 54 and Figure 3 shows alloyed layer 152 including p-dopants of (B, Ga, AL, In) formed in the nFET; and wherein paragraph 74 describes p-type dopants of Ga, B, Al, In; n-type dopants 39of P, As, Sb, and/or any combination of p-type and n-type dopants).  Re-claim 22, wherein the two different n-type dopants of the n-type field effect transistor region include at least two of n-type dopants of phosphorous (P), arsenic (As), and antimony (Sb) (paragraph 74 for P, As, and Sb and/or any combination of p-type and n-type dopants),  wherein n-type source/drain region 160 includes n-type dopant of phosphorous (P) (Figs 2-3,10; paragraph 71,56,48); and wherein the two different n-type dopants of the n-type field effect transistor includes phosphorous and arsenic (Figs 10,2; paragraphs 74,51).  Re-claim 23, wherein the two different n-type dopants of the n-type field effect transistor region include n-type dopants of phosphorous (P), arsenic (As), and antimony (Sb) (paragraph 74 for P, As, and Sb and/or any combination of p-type and n-type dopants), wherein n-type source/drain region 160 includes n-type dopant of phosphorous (P) (Figs 2-3,10; paragraph 71,56,48); and wherein the two different n-type dopants include phosphorous and arsenic (Figs 10,2; paragraphs 74,51).
  Re-claim 24, further comprising an interlayer dielectric layer (ILD 106; Figs 10,2; para 34,38,33) disposed on the shallow trench isolation region 104.
Re-claim 25, Gluschenkov teaches (at Fig 10,1-11; para 22-78) a semiconductor structure, which comprises: a substrate 101 (para 31,30; Fig 10,2); at least an nFET region (nFET 20; Figs 10,2; para 37,30) disposed on the substrate, the nFET region including: a bottom source/drain (para 23,22,25-26 for pFET comprising n-doped source and drain, in which one is as a bottom source/drain); one or more vertical fins (102, para 32) with one or more metal gates (para 38-43, RMG 108, Fig 10,2); a top source/drain (162’/160 in Figs 10,2; para 46-50,54-60); 
an interlayer dielectric (ILD 106; Figs 2-5 para 44) formed over the nFET region; and  
and/or any combination of p-type and n-type dopants). Re-claim 27, wherein the two different p-type dopants of the nFET region includes gallium and boron respectively (Figs 10,2; where n-type source/drain region 160 includes n-type dopant, para 71,56-59,47,60,65,68-74, where alloyed layer 162’ includes Boron and Sn, or Gallium and P; wherein paragraph 54 and Figure 3 shows alloyed layer 152 including p-dopants of (B, Ga, AL, In) formed in the nFET; and wherein paragraph 74 describes p-type dopants of Ga, B, Al, In; n-type dopants of P, As, Sb, and/or any combination of p-type and n-type dopants).  Re-claim 23, wherein the two different n-type dopants of the n-type field effect transistor region include n-type dopants of phosphorous (P), arsenic (As), and antimony (Sb) (paragraph 74 for P, As, and Sb and/or any combination of p-type and n-type dopants), wherein n-type source/drain region 160 includes n-type dopant of phosphorous (P) (Figs 2-3,10; paragraph 71,56,48); and wherein the two different n-type dopants include phosphorous and arsenic (Figs 10,2; paragraphs 74,51).
 
Response to Amendment  
Applicant's Amendment filed August 12, 2021 and remarks thereof with respect to claims 18-31 have been considered but are moot in view of the new ground(s) of rejection.

Regarding Gluschenkov (2018/0277541):
Applicant remarked (at 8/12/21 remark page 7) that 
Even assuming the block 302 of FIG. 5 of Gluschenkov protects the pFET device 10 during n-type dopant ion implantation…, there is no disclosure in Gluschenkov that the ILD 106 disposed within the n-type field effect transistor region includes implanted p-type dopants and n-type dopants.  Moreover, as specifically stated in paragraph [0056] of Gluschenkov, “ion implantation of Sn (tin) and an optional n-type dopant such as P (phosphorous)” “form the pre-trench alloy layer 162’.”…

In response, it is agreed that, as shown in Figure 5 and paragraph [0056], n-type dopants are implanted in the trenches 202 in the nFET region to form the pre-trench alloy layer 162’.  Since a portion of the interlayer dielectric (ILD 106) within the nFET region is exposed (i.e. not being masked by the block 302, see Fig 5), the exposed portion of the interlayer dielectric (ILD 106) within the nFET region is therefore also being implanted with the n-type dopants, as well (See annotated Fig 5 below).
  
                                       
    PNG
    media_image1.png
    571
    653
    media_image1.png
    Greyscale


Thus, at best, Gluschenkov discloses the incorporation of a Group III dopant (p-type) with the trench alloyed layer 152.  See also, paragraph [0054] of Gluschenkov.  Gluschenkov has not been shown to introduce p-type dopants via, in illustrative embodiments, a deposition process where p-type dopants penetrate a portion of an interlay dielectric disposed within the nFET region 20…

In response, it is agreed that, as disclosed in paragraph [0054] and shown in Figure 3, p-type dopants of B, Al or Ga are implanted in the trenches 202 in the nFET region to form the pre-trench alloy layer 152.  Indeed, paragraph [0054] discloses 

…The trench alloyed layer 152 can be Ge:Group III Dopant. In one case, the germanium can be an epitaxial layer in-situ doped with B, Al, or Ga.  In another case, the germanium epitaxial layer be doped by B, Al, Ga ion implantation… (emphasis added)


Since a portion of the interlayer dielectric (ILD 106) within the nFET region is exposed (Figure 5), that exposed portion of the interlayer dielectric (ILD 106) within the nFET region therefore being implanted with the n-type dopants of B, Al or Ga, as well (See annotated Fig 3 below).
                                          
    PNG
    media_image2.png
    594
    626
    media_image2.png
    Greyscale



Furthermore, claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).
        *****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822